Title: To James Madison from George Nicholas, 31 December 1790
From: Nicholas, George
To: Madison, James


Dear Sir,
Spring-House Decr. 31st. 1790.
Your favor of the 13th. of July would have been acknowledged before this if I had known certainly how to direct to you during the recess of Congress.
All the real friends of the Union and the General Government must have been very much hurt by the proceedings of your last session. The Assumption of the State debts was I think unjust and also exceeded your powers; but I do not dislike the measure as much as I do the mode of carrying it. As a seperate question there was certainly a majority against it, and nothing could have carried it but the local interests of some States in other questions then depending. What security have a people whose rulers decide on no question of importance according to the dictates of reason and justice, but make their voting for one measure the price of another.
I cannot help thinking that the bill for the removal of the Seat of Government is a delusion altogether. The Eastern members must have now given up all expectations of ever again getting it to the North of Philadelphia; will they not naturally therefore support that place and if they do will the Pennsylvanians regard their contract with the Southern members. The only chance that I see of continuing the present plan is from the President’s putting his negative on any act for the repeal of it, but I own it will disappoint me if he does it to a measure which so great a proportion of the Continent will wish to take place.
We are willing to suppose that these two questions have called forth more of the spirit of party and intrigue than will ever again be exercised in Congress: but if you go on so hereafter we must suppose either that a general government composed of many independent states cannot be kept long together; or that all attempts of men to govern themselves will end in confusion and factions: if either of these facts should be established would not prudence dictate to us to look out for a master in time and by agreeing to terms of submission prevent the more rigid ones which would be imposed on us after a revolution.
I am happy that the contest between Great-Britain and Spain has turned the serious attention of Government to the Western country. Every thinking man who is acquainted with the extent and fertility of our soil must be satisfied that the U: S: will have every thing to hope or fear from us at a period not now very distant. It must also be obvious that it will depend on Government whether the event will be favorable or unfavorable to them. We have every wish to continue united to you, and that built on the surest foundation a belief that it will be to our interest: but this opinion is formed on a supposition that we shall receive from Government that protection as well of our persons and property as of our just rights that we have an unquestionable claim to. Would you be contented to the Eastward with a government which left you exposed to the ravages of a merciless enemy and which permitted another power to prevent you from enjoying the fruits of your labour; would you not disgrace the name of free and rational beings if you did? And if this conduct could not be expected from you why should it from us.
I agree with you in opinion that if G: B. was possessed of the key to the Western country that it would be a vital blow, to the independence, trade and power of the U: S: but I differ with you as to the effect it would have on the Western Country itself. Considering us a part of the U: S. we should certainly be affected with whatever lessended their power and importance. But as after such an event it would be impossible that we should continue united to you, we ought to consider what would be our situation if seperated from you and remaining unconnected with any power, or subject to Great-Britain. In either of the last cases, it would be manifestly the interest of G: B. to give us every encouragement that she possibly could, for as what we made would all pass through her hands it would manifestly tend to encrease her resources, besides acting as such a drain to you as would prevent your being able to enter into any competition with them. There is nothing which their colonies or commerce would want from America but what the Western country could supply them with. Making N. Orleans a free port only subject to the navigation laws of Great Britain would answer all their purposes of ambition and commerce and our’s of interest.
Figure to yourself what effect it would have on your population if we were clear of taxes, protected against the Indians, with a free trade down the river, with the highest prices for our commodities that the price for them in any part of the world would justify, and you labouring under all the inconveniences which would attend a war with such a maratime power. But you say after having made us answer her purposes she would oppress us. To this I answer that at first she would readily give us advantageous terms; that as long as any contest continued between you and her she would rather add to than diminish those terms, and that after having been so long fostered by her, we should be able to set her at defiance, and if not arrived at that degree of Strength, we would again unite with you upon those principles of mutual benefit and advantage wh. altho’ you do not fully comprehend at present, a connexion of a few years between G: B. and the Western Country would fully explain to you.
These are the thoughts of the most enlightened men amongst us, but such thoughts as they only give utterance to in whispers; because it is yet hoped and believed that you will do us justice. But let it once be established that this hope is vain, they will be immediately published and with what effect you must judge.
I am so zealous a friend to the Union upon proper principles, that it is not believed here that I entertain a thought of this kind; but I am only a friend to that Union as I think it may be serviceable to my country, and if I find that the powers of government are either with held from us, or perverted to our destruction; then I should be compelled with my countrymen, however reluctantly, to look out for other anchoring ground. The critical situation in which we are placed has drawn forth this chain of thinking; for the particulars of which I refer you to Mr. Brown. If you think that any thing I say upon this subject deserves attention use it as you please; let what will happen I have no objections to my sentiments being known, and in case of any future necessity it will give me pleasure to reflect that I did not join in any measures which may prove destructive to my old country without having first given them timely warning of their danger. We have risked and sacraficed every thing to try our fortunes here, and childish fears and scruples will not make us lose all chance of benefit from our change of situation.
The opposition to Mr. Brown scarcely merited attention; he possesses the confidence of most of the people in the District, his opponent of very few.
Our country is so barren of news, that after having vented to you my complaints and fears I have nothing to add; but that in whatever situation we may be placed; I shall always entertain for you the highest sentiments of esteem and regard: I am Dr. Sir, yr. Most obdt. servt.
G: Nicholas.
Pray inform Mr. Randolph that I have received his letter; that I have put Peters’s, and Johnston’s business in a train to get me the necessary information, and that as soon as I have obtained it they shall hear from me.
